AMENDMENT TO THE LIFEPOINT HOSPITALS, INC.

AMENDED AND RESTATED 1998 LONG-TERM INCENTIVE PLAN

 

THIS AMENDMENT to the LifePoint Hospitals, Inc. Amended and Restated 1998
Long-Term Incentive Plan (the “Plan”) is effective as of this 23rd day of April,
2012.

 

WHEREAS, LifePoint Hospitals, Inc. (the “Company”) established the Plan in order
to provide a proprietary interest in the Company through stock ownership and
other rights.

 

WHEREAS, Section 15.3 of the Plan provides that the Board of Directors of the
Company may amend the Plan; and

 

WHEREAS, the Board of Directors of the Company has authorized the amendment of
the Plan to clarify certain provisions;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

I.The second sentence of Section 5.4 is deleted and replaced with the following:

 

Such rights include the right to vote the shares and receive all dividends and
other distributions paid or made with respect thereto, provided, however, that
such rights shall be forfeited with respect to any portion of a Performance
Share Award that does not vest.

 

II.Section 6.8 of the Plan is deleted and replaced with the following:

 

6.8     Restrictions on Repricing of Options. With respect to an Option that has
been granted hereunder, the exercise price may not be lowered, nor may the
Option be replaced (including replacement with cash) or regranted through
cancellation without stockholder approval.

 

III.The following sentence is added to the end of Section 7.2:

 

Upon the exercise of an SAR, the number of shares counted against the shares
available under the Plan shall be the full number of shares subject to the SAR
multiplied by the percentage of the SAR actually exercised, regardless of the
number of shares actually used to settle such SAR upon exercise.

 

 

Except as otherwise set forth herein, all other terms and provisions of the Plan
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Amendment on the date first written above.

 

  LIFEPOINT HOSPITALS, INC.                           By:               Name:  
            Title:    

 

 



 

